Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 21, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  150341                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                   SC: 150341                                        Justices
  In re A. LAROCK, Minor.                                          COA: 323347
                                                                   Jackson CC Juvenile Division:
                                                                   13-000141-NA
  _______________________________________/

         On order of the Court, the application for leave to appeal the September 17, 2014
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for plenary
  consideration.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 21, 2014
           s1118
                                                                              Clerk